NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


THOMAS WAYNE PATTERSON,            )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D15-4293
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 27, 2016.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Susan G. Barthle, Judge.




WALLACE, Judge.


              Thomas Wayne Patterson appeals the order denying his motion to correct

illegal sentence filed under Florida Rule of Criminal Procedure 3.800(a). Although we

affirm, we write to explain our reasoning.

              A jury convicted Patterson of committing second-degree murder, and the

trial court sentenced him to life imprisonment. The date of the offense was August 8,

1997. In his rule 3.800(a) motion, Patterson alleged that his sentence is illegal because

his scoresheet improperly included four points for legal status violation based on his
having been on pretrial release when he committed the murder. See Morrison v. State,

59 So. 3d 308, 313 (Fla. 2d DCA 2011) ("[W]e therefore hold that the commission of a

crime while on pretrial release does not qualify a defendant for the inclusion of legal

status points on a scoresheet."). Patterson alleged that the four points put him just over

a total of 363 points, which authorized the trial court to sentence him to life

imprisonment. Without the four points, Patterson alleged, he would have scored 362.2

points, which would have placed him in a sentencing range of twenty-two to twenty-

seven years' imprisonment. As a result, if the trial court wished to depart from the

recommended sentence under the guidelines and impose a life sentence, it would have

been required to provide written reasons. See Bull v. State, 782 So. 2d 921, 922 (Fla.

2d DCA 2001) (stating that any departure from the guidelines "must be supported by

written reasons existing at the time of the original sentencing").

              In denying Patterson's motion, the postconviction court ruled that even

with a corrected scoresheet, his life sentence was not illegal because second-degree

murder is punishable by a maximum sentence of life imprisonment. See § 782.04(2),

Fla. Stat. (1997). But it is only under the Criminal Punishment Code that the

permissible sentencing range is up to and including the statutory maximum. See Fla. R.

Crim. P. 3.704(d)(25). And "[b]y its terms, the code applies only to 'felony offenses,

except capital felonies, committed on or after October 1, 1998.' " See Miller v. State,

177 So. 3d 95, 96 (Fla. 2d DCA 2015) (quoting § 921.002, Fla. Stat. (1998)). Because

Patterson's offense was committed before the Code went into effect, he was subject to

sentencing under the guidelines. In order to depart beyond the maximum allowed by a




                                            -2-
guidelines score, the trial court had to provide valid written reasons. See Fla. R. Crim.

P. 3.703(d)(30).

              Nevertheless, the postconviction court's denial of Patterson's motion was

correct because the alleged impropriety in the scoring of points for legal status violation

is not evident from the face of the record that was before the postconviction court. See

Blocker v. State, 968 So. 2d 686, 693 (Fla. 2d DCA 2007) ("In order for a sentence to be

'illegal' for purposes of correction under rule 3.800(a) at any time, the claim must be

resolvable as a matter of law without an evidentiary determination, see State v.

Callaway, 658 So. 2d 983, 988 (Fla. 1995), receded from on other grounds in Dixon v.

State, 730 So. 2d 265 (Fla. 1999)."). Patterson did not identify the parts of the record

that demonstrate that he was in fact assessed points for legal status violation based on

his having been on pretrial release at the time of the commission of the murder. See

Santiago v. State, 22 So. 3d 789, 789-90 (Fla. 5th DCA 2009) ("[T]he motion must

affirmatively allege that the trial court records demonstrate on their face an entitlement

to relief. A mere conclusory allegation that the answer lies in the record is insufficient to

satisfy the pleading requirements of the rule. At a minimum, a rule 3.800 motion should

state where in the record the information can be located and explain how the record

demonstrates entitlement to relief." (citations omitted)). If Patterson files another rule

3.800(a) motion and demonstrates that the record entitles him to relief, any such

motion shall not be considered successive.

              Affirmed.



NORTHCUTT and CRENSHAW, JJ., Concur.




                                            -3-